September 17, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                           ENTRUST, INC., Appellant

NO. 14-14-00196-CV                          V.

RICE DISTRICT COMMUNITY HOSPITAL D/B/A RICE MEDICAL CENTER,
                            Appellee
                ________________________________

        This cause, an appeal from the judgment in favor of appellee, Rice District
Community Hospital d/b/a Rice Medical Center, signed December 3, 2013, was
heard on the transcript of the record. We have inspected the record and find error
in the judgment. We therefore order the judgment of the court below REVERSED
and RENDER judgment that Rice District Community Hospital d/b/a Rice
Medical Center take nothing on its claims against appellant, Entrust, Inc.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Rice District Community Hospital d/b/a Rice Medical Center.

      We further order this decision certified below for observance.